Title: May [1786]
From: Washington, George
To: 




Monday first. Rid to the Fishing landing and to the Plantations at the Ferry, Dogue run, and Muddy hole; perceived the Siberian Wheat at the two first had come up thinly which I attributed partly to bad seed and partly to too thin sowing as the Oats and Barley at all three were also too thin and where the ground had been wet, and hard baked none appeared.
Set them to drilling the common Corn at Muddy hole and to sowing Clover Seed in the Neck on the Oats—the ground for

which, was in bad order; being so hard baked that the roller could make no impression on it. This business has been unseasonably delayed—partly from the late arrival of the Seed from Phila. & partly from neglect & unfavourable weather after it did arrive.
But indifferent luck in fishing to day.
Planted or rather transplanted from the Box sent me by Colo. Wm. Washington of So. Carolina 6 of the Sweet scented, or aromatic shrub in my Shrubberies, on each side the Serpentine walks on this (or East) side of the Garden gate. The rest of these shrubs I suffered to remain in the Box as they were beginning to shoot forth buds & it might be too late to remove them. Wind at No. West.


   
   sweet scented . . . shrub: Calycanthus floridus, Carolina allspice.



 


Tuesday 2d. Thermometer at 60 in the Morning—69 at Noon and 62 at Night.
Wind Easterly, but not very fresh clear and plesant. Rid by Muddy hole plantation into the Neck. At the first finished drilling the common corn, and ordered the plow to be sent to Dogue run. At the latter I began to drill the common corn—in the furthermost cut—next the river, opposite to Mr. Digges’s & continued the sowing of clover there. Could perceive no vegetation in the Burnet Saint foin, or other grass which had been sown at this place.
Planted Pumpions at Morris’s near the old Houses in which Mrs. Wade lived; in a light sandy soil, 10 feet a part.
Began to harrow the ground at Morris’s, that is Dogue run plantation in which the bad clover seed was sown last fall in order to sprinkle Timothy Seed on it.
Planted 140 Seed sent me by Colo. Wm. Washington and said by him to be the Seed of the large Magnolio or Laurel of Carolina in boxes No. 4, 5 & 6 near the green house.
Also 21 of the Illinois Nuts; compleating at the No. end, the piece of a row in my Botanical Garden in which on the [20th] of [March] I put Gloucester hiccory Nuts.
 


Wednesday 3d. Thermometer at 60 in the Morning—67 at Noon and 62 at Night.
Calm and clear in the Morning. About Noon the wind sprung up from the Southward and towds. Night veered round to the Eastwd. and turned cool. Mid day warm.
Rid to Muddy hole, Dogue run and Ferry plantations—also to the fishing landing.

At the 1st. hoed up the sunken & cold places in which Barley had been sowed and was rotten in order to resow them.
At the next I had the ground which was harrowed yesterday & cross harrowing to day sowed with Seeds from my Hay loft—which I directed to be again harrowed to cover the seed and more effectually loosen the Earth. Also began to drill Peas at this—the large sort, next the Barley.
Caught a good many Fish yesterday—but not many to day.
Planted two rows of the everlasting Peas in my botanical Garden; in the Section which contained the guinea grass that would not stand the Winter.
Also 2 rows of the Acorn of the live & water Oak in the same garden—adjoining the row which has the hiccory & Illinois Nuts.
And in box No. 9 in the Garden by the green House was put a pistatia Nut given to me by Colo. Mead.
Perceived the Seeds of the Honey locust to be coming up, irregularly—whether owing to their being shallowest planted—hardness of the ground—or not I cannot say.
Also observed the clover & orchard grass seed which had been sown under the Pines in the pine grove for an experiment, was coming up pretty thick.


   
   illinois nuts: Carya illinoensis, pecan. GW also called them Mississippi nuts. They are Illinois nuts in Jefferson’s Notes on the State of Virginia.



   
   colo. mead: probably Richard Kidder Meade (1746–1805), originally of Nansemond County, who served as an aide to GW in the Revolution and later settled in Frederick County. pistatia nut: Pistacia vera, pistachio.



 


Thursday 4th. Thermometer at 58 in the Morning—68 at Noon and 63 at Night.
Clear and pleasant, with but little wind, and that Easterly. Towards evening it began to lower a little and at Night a circle appeared round the Moon.
Doctr. Craik came here in the forenoon, & crossed the river after Dinner on his return home, at wch. time I set out for Abingdon in Order (to morrow) to Survey my 4 Miles run Tract; on which I had cause to apprehend trespasses had been committed.
Sent Majr. Washington to Town on Business where he and Mr. Lund Washington engaged to Mr. Watson 100 Barrls. of my Flour to be delivered next week at 32/9 pr. Barrl.
Not many fish caught to day at the Ferry.
Made good the missing Barley at Muddy hole.
 


Friday 5th. Thermometer at 62 in the Morning—67 at Noon and 63 at Night.

   

The Morning mild and agreeable, as indeed it was through the day till towards evining, when it began to lower pretty much: a large & distinct circle round the Sun before noon & lasted a gd. while.
Set out early from Abingdon, and beginning at the upper corner of my Land (in 4 Miles run) a little below an old Mill; I ran the Tract agreeably to the courses & distances of a Plat made thereof by John Hough, in the year 1766 (Novr.) in presence of Colo. Carlyle & Mr. James Mercer. Not havg. Hough’s field Notes, & no Corner trees being noted in His Plat, I did not attempt to look for lines; but allowing one degree for the variation of Compass since the Survey, above mentioned, was made, I run the courses and distances only; & was unable for want of time, to do more than run the lines that brot. me to the run again; the Meanders of wch. must be run at some other time in order to ascertain with precision the quantity of Land which is contained. Upon the whole I found this tract fully equal to my expectations. The whole of it is well wooded—some part is pretty well timbered; and generally speaking, it is level. About the main road, on the South side of the tract, trespasses (on the wood) had been made, but in a less degree than I expected to find and as I run the lines, as set down by Hough, with the variation; I run into the field lately Colo. Carlyle’s (now Whitings) so far as to cut off 12 or 15 acres of his inclosure; & made the plat close very well to the run.
Returned at Night to Abingdon being attended in the labours of the day, by Doctr. Stuart.


   
   For background on this land, see entries for  27 Jan. 1775 and 21 and 22 April 1785.



   
   Hough had surveyed the two tracts of land for James Mercer. There were several John Houghs of Loudoun County, and this seems to have been the John Hough who died in 1797. He was probably the one who lived on the Vestal’s Gap Road and in 1772 was appointed a trustee for keeping the main roads to Vestal’s and Williams’ gaps in repair (HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 562, 576). The surveyor and one of the original trustees for the town of Leesburg was John Hough, probably the same man (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 7:235; STEADMANMelvin Lee Steadman, Jr. Historic Leesburg, Virginia: A Walking Tour. Leesburg, Va., 1967.). He was also a collector of quitrents for the Northern Neck proprietary from 1764 through most of the Revolution (DLC: Toner Collection).



   
   presence of colo. carlyle & mr. james mercer: That is, they were present during the 1766 survey. Col. John Carlyle owned adjoining land. His “field” was inherited by his grandson, Carlyle Fairfax Whiting (1778–1831), in 1784 (STETSON [1]Charles W. Stetson. Four Mile Run Land Grants. Washington, D.C., 1935., 55; WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 18 [1910], 286).



 


Saturday 6th. Thermometer at 52 in the Morng.—58 at Noon and 56 at Night.
A fresh wind all Night at No. East. Morning and forenoon

very cloudy, with a mizzling rain, but not enough to wet the ground—wind from the same qtr. or a little more Northerly, continuing all day, which made it cool and disagreeable.
After an early breakfast I set out on my return home, & taking Muddy hole in my way, returned about 10 Oclock.
Found that all the large (Indian) Peas I had, had been sown with the drill plow yesterday, at Dogue run whh. only compleated 8 rows—after which, they proceeded to sow the small black eyed pea & finished with them.
That the drill plow in the Neck had finished planting the common Corn in the Cut in which it had first begun and was proceeding in the one adjoining and that the Muddy hole people had just begun to Hoe the New ground (for Corn) in front of the Home House.
That the ferry Plantation had begun to Plant Corn—in the common mode, for want of the drill plow, which was otherwise engaged.
And that an indifferent hd. had been made of Catching Fish since Wednesday last.
 


Sunday 7th. Thermometer at 56 in the morng.—67 at Noon and 66 at Night.
Clear with the wind fresh, but not cold, from the No. West all day. Towards night it died away, & inclined to the Southward more. Mr. Porter, Mr. Murray, (Young) Mr. Bowen, and a Captain Aitkins came (by invitation) to dine with us today, and returnd to Alexandria in the Evening. Just as we were about to set down to Dinner Doctr. Craik, his Wife, Son William, and daughters (Miss Craik & Miss Nancy) came in—Dined and stayed all Night.


   
   John Murray and Obadiah Bowen (1763–1793), eldest son of Jabez Bowen of Providence, R.I., were partners in the mercantile house of Murray, Bowen & Munford (Montfort) of Alexandria. John Munford, the third partner, was from New York City, where the firm also had a store (WARREN-ADAMS LETTERSWarren-Adams Letters: Being chiefly a correspondence among John Adams, Samuel Adams, and James Warren. 2 vols. Boston, 1917-25. In Collections of the Massachusetts Historical Society, vols. 72–73., 2:329–30; Alexandria City Hustings Court Deeds, Book B, 366–70, Vi Microfilm).



   
   Joseph Atkins (died c.1787), a sea captain, was a friend and business associate of Thomas Porter. His ship Hope had arrived in Alexandria in early April from North Carolina and sailed for Dieppe with a load of tobacco in mid-May (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 10:181; Va. Journal, 6 April and 25 May 1786).



 


Monday 8th. Thermometer at 60 in the Morning—70 at Noon and 65 at Night.

Clear, calm, & warm.
Rid to Muddy hole & Dogue run. Began at the first to cross the lists in order to Plant Corn. The early Corn, & Indian Pease at this place were coming up.
Sent a Carpenter to put a new Axle & do some other repairs to the Barrel plow at Dogue run.
Sowed 3 rows of the Borden grass Seeds in the inclosure behind the Stables, adjoining to, and just below the Cape Wheat, & next the fence. Next to these was near a row of Yellow clover. The first was given to me by Colo. Fitzhugh of Maryland & the other by Colo. Chas. Carter of Ludlow. These rows were two feet apart, and the Seeds sown very thin in the rows, that the more Seeds might be saved from them for the next seasn.
On Saturday last the dead Cedars in my shrubberies were replaced by live ones just taken up.
Doctr. Craik, Wife & family went away after breakfast.
In the Evening a Captn. Whaley from Yohiogany came in on some business respecting the Affairs of the deceased Val. Crawford and Hugh Stephenson; to whom I gave, under cover to Thos. Smith Esqr. (my Lawyer in that Country) a Bill of Sale and the letter wch. inclosed it which the said Vale. Crawford had sent me, in the Mo[nth] of May 1774 as Security for what he owed me, and to indemnify me for my engagements in his behalf—to see if they were valid, & would cover the debt he owed me, as they never had been recorded. I also gave him the Statement of my Acct. with Colo. John, and the deceased Hugh Stephenson, which, in behalf of the latter, he promised to pay, and to obtain the other moiety from the first. He also promised to send in my Negros which had been hired to Gilbert Simpson or bring them in himself. In consequence of this assurance I gave him an order on Majr. Freeman to deliver them.


   
   Valentine Crawford had sent GW a letter dated 6 May 1774 enclosing the bill of sale of his land as security for a £100 debt he owed GW (DLC:GW). Benjamin Whaley, of Fayette County, Pa., delivered this document to Thomas Smith who was to ascertain its validity (GW to Thomas Smith, 8 May 1786, NhD). GW also gave Whaley a statement of his account with John and Hugh Stephenson which indicated that the two brothers owed GW £70 10s. Virginia currency (GW to Thomas Smith, 23 Sept. 1789, DLC:GW).



   
   Thomas Freeman, GW’s western agent, had been requested 16 Oct. 1785 to hire “a careful person” to bring the slaves at Washington’s Bottom to Mount Vernon, “if the measure can be reconciled to them” (DLC:GW). Of the nine Negroes now there, three apparently were young children, and two, Simon and Nancy, had been among the four slaves sent by GW in

   1773 to help start Simpson’s plantation (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 87). Despite an absence of nearly 13 years, these last two slaves had some reasons to return to Mount Vernon. “Simon’s countrymen, and Nancy’s relations,” GW had explained to Freeman, “are all here, and would be glad to see them. I would make a Carpenter of Simon, to work with his shipmate Jambo” (16 Oct. 1785, DLC:GW). Nevertheless, none of the slaves, according to Freeman, could be persuaded to go to Mount Vernon “from any Argument I could use” (Freeman to GW, 18 Dec. 1786, DLC:GW). All were sold to various purchasers 5 Oct. 1786, Simon bringing £100 and Nancy together with a young child bringing £80 15s. Total receipts amounted to £418 15s. (DLC:GW).



 


Tuesday 9th. Thermometer at 60 in the Morng.—66 at Noon and 64 at Night.
Clear & warm, with but little Wind and that did not spring up till about 11 Oclock—first from the No. Et.—shifting afterwards to So. Et.
Rid to all my Plantations between Breakfast and dinner.
Found the Flax in the Neck had come up, and full thick; and that the grass Seeds (rather Millet) obtnd. from Colo. Cary had come up; but none of the Saintfoin Burnet, or rib grass appeared to be springing. Finished planting, with the Barrel plow, the early Corn in the furthest cut in the field for experiments, in the Neck and not having enough to compleat another cut in the same field I ordered all the remaining part of it to be drilled with common corn. Accordingly, about Noon, the intermediate rows in the Middle cut which had been left for the early Corn were begun to be planted with the other. At this plantation also the People had begun to break up the Intervals, in the most grassy places between the listed ground—but I set a plough to crossing in order to plant Corn in the common way in the field intended for this purpose.
At Dogue run, the hands there were also hoeing up the intervals between the Corn rows.
The ground, by the heavy rains which fell about 14 days ago, dry weather, and baking Winds since, had got immensely hard; so as that Seeds which were not already up, could not force through it; and those which had come up previously could not grow.
Captn. Whaley went away before breakfast.
Mr. George Digges, and Miss Digges, came to dinner & returned in the Evening—at which time my Brother John came in from Berkeley.


   
   Panicum miliaceum, millet.



 



Wednesday 10th. Thermometer at 58 in the Morning— at Noon—and  at Night.
But little wind in the Morning—a red Sky at the sunrising and some clouds and appearances of rain, which soon dispersed.
My Brother and Mr. George Washington went up to Town after Breakfast and did not return till the Evening.
I rid to the Plantations at Muddy hole, Dogue run, and Ferry—also to the fishing landing. At the first I found the early Corn had come up very well, except where the ground was hard, and baked; but that the birds were pulling it up fast. The Peas were also coming up, but not so regular as the Corn and of the Siberian Wheat, Barley & Oats which had come up some were cut off by a bug, & the rest looked indifferently; and in many places very thin; the Barley, which looked strong & of a good colour at first, had got to be yellow, and the ends of the blades in a manner dead. No appearance yet of the Potatoes & Carrots coming up.
Ordered Morris (at Dogue run) to discontinue his 5 furrow lists, and go on with three, as I might (the Season advancing fast) get my Corn in the ground before it was too late.
The Fish appeared to be quite done running—but I ordered my People to continue at the landing trying a haul on every tide untill Saturday and between while’s to attempt clearing a landing for sein hauling above the Ferry landing where the Channel approaches nearer the shore and it is thought good for Shad.
Began to plant Corn in the Common way at Muddy hole.
 


Thursday 11th. Thermometer at 55 in the morning—58 at Noon and 58 at Night.
Morning cloudy, with great appearances of rain. About 11 Oclk. it began to rain; which fell moderately for about ten minutes & ceased but continued cloudy the remainder of the day—Wind at So. East but not very fresh.
My Brother set off on his return home after breakfast, passing through Maryland.
Mrs. Washington and Fanny Washington went up to Abingdon & returned in the Evening.
I rid to the Plantations at Muddy hole, Dogue run and Ferry between Breakfast & dinner and crossed to that in the Neck after dinner. The ground, particularly where they were drilling Corn at the last and indeed at Dogue run, wch. was stiff, & had been plowed when it was too wet was astonish[ing]ly hard & lumpy; and in which it is much to be feared the Corn will never rise.
 



Friday 12th. Thermometer at 58 in the Morning—67 at Noon and 65 at Night.
Cloudy in the Morning—about Noon the Sun shone but was soon obscured again & it remained cloudy all the latter part of the day—rain exceedingly wanting.
At home all day.
Finished about Noon planting with the Barrel Plow the middle cut in my field of experiments at the River Plantation.
 


Saturday 13th. Thermometer at 60 in the Morning—64 at Noon and 64 at Night.
Lowering all the forepart of the day with drops of rain (but no more) now and then. Evening clear—Wind variable, but mostly at So. Et.
I rid to Muddy hole, Dogue run & Ferry plantations; and to the fishery at the latter.
Ordered my People to quit hauling, and bring home my Seins.
Finished (yesterday evening) planting Corn with the barrel plow, in the Cut intended for experiments at Dogue run.
Also finished planting Corn in the Middle cut (this day abt. 3 Oclock) at Muddy hole, in the common way—putting a little dung in each hole, in the poor parts of the ground.
The Cotton Seeds, Pumpion Seeds, & Timothy Seeds (which were sowed on the Oats) at Dogue run, were coming up.


   
   the cotton seeds: Gossypium. Cotton was never a part of GW’s farming plan. He raised a little on the York River plantation and bought some, apparently for the use of his family, not his slaves. From Philadelphia, GW sent a few Nankeen or Nanking cotton seeds to manager William Pearce 16–17 Mar. 1794. “Let them be planted the first day of May in light and rich ground, well prepared. Put four seeds in a hill” (NBLiHi). These seeds were a gift from John Jay. In thanking Jay 5 Mar. 1794, GW said he feared that Mount Vernon was too high and cold for successful cultivation, as shown by his experience of the effects of frosts on common cotton. He thought the lower parts of Virginia might provide a milder climate and more sandy soil, and said he would send some of the seeds to an acquaintance there (sold by Sotheby, London, 11–12 June 1973, Item 604).



 


Sunday 14th. Thermometer at 60 in the Morning—70 at Noon and 71 at Night.
Clear all day, with very little Wind and that from So. West.
G. A. Washington and his Wife, and Mr. Shaw went to Pohick Church—dined at Mr. L. Washingtons and returned in the Evening. Colo. Gilpin, The Revd. Mr. McQuir; Mr. Hunter, & Mr. Sanderson came here to dinner and returned afterwards.

Began yesterday afternoon to pen my sheep, & Milch Cattle at the Ho[me] House, in the hurdles which had been made for the former.


   
   the revd. mr. mcquir: William McWhir (1759–1851) was a Presbyterian clergyman, born in Ireland, who came to Alexandria about 1784. He was in charge of the Alexandria academy where GW’s two nephews George Steptoe and Lawrence Augustine Washington were enrolled.



 


Monday 15th. Thermometer at 64 in the Morning—68 at Noon and 68 at Night.
Clear morning with but little Wind. About 10 Oclock clouds arose to the westward, and at 11 it began to thunder; About 12, a small, & very light sprinkling of rain fell, after which it cleared, but about 4 Oclock in the afternoon another cloud arose from whence we had a slow & moderate rain for about 3 quarters of an hour which softened the top of the ground (before much baked) and must be of great service to vegetation. Wind what there was of it came from the So. West.
I rid to the Plantations in the Neck and to Muddy hole. At the latter perceived the Irish Potatoes to be coming up. At the former the Plows having overtaken the dung Carts (which were carrying out dung to spread in the Corn rows) I set them to plowing and planting the Peas—ordering the alternate Pea rows to be planted at the same distance (viz. 18 Inches) a part, as the Corn is—intending the intermediate ones to be drilled, that is, planted at 6 Inches a part to see which Mode will be most productive.
A  with whom an agreement was made to bring a load of good & clean Shells having brought very bad and dirty ones they were refused.
Majr. G. Washington went up to Alexandria on business. Doctr. Craik returned with him (by desire) in the afternoon to visit Mrs. Washington, who had been troubled for several days with a pain in her Shoulder.
 


Tuesday 16th. Thermometer at 65 in the Morning— at Noon and 64 at Night. Morning lowering. About 10 Oclock it thickened and thundered and before eleven began to rain & continued showery till near two Oclock after wch. it ceased but towards [evening] it thickned & began to rain again—Wind for the most part Easterly but not strong. The rain of yesterday & what fell today appear to have wet the ground sufficiently.
Doctr. Craik went away immediately after breakfast. I rid to the Plantations at Muddy hole and Dogue run. Perceived the

Pease at the former had come up very indifferently and looked badly which some of my Negroes ascribed to their being planted too early whilst the earth was too cold for this crop.
The Peas which were planted somewhat later at Morris’s (Dogue run) were also coming up, as his Corn was, and much pulled up by the Birds. The Timothy Seed sowed (on the clover field wch. had failed from the badness of the seed and which after harrowing had been laid down in it) at Dogue run, appeared to be coming up thick.
Began to plant Corn at this Plantation yesterday in the common method.
When I returned home I fd. Moses Ball, his Son John Ball, & Wm. Carlin here—the first having his effects under execution wanted to borrow money to redeem them. Lent him ten pounds for this purpose.
In the Afternoon a John Halley (of Maryland) applied to rent a fishing shore of me at Sheridins point. Requested him to make his proposals in writing and I would consider of them and as he was the first who had applied wd. give him the preference upon equal ground.
 


Wednesday 17th. Thermometer at 62 in the Morning—63 at Noon and 56 at Night.
Morning calm, warm and pleasant. Between 10 and 12 Clouds arose, and showers fell around us, but none here. Between one & 2 Oclock the Wind came out hard at No. West and turned cold—after which it moderated, and shifted to the Eastward; but still continued cold.
At home all day; writing the best part of it.
Began where Oats had been sowed in the Neck, and the grd. had got hard bound, and the clover seed unable to penetrate the earth and to vegitate to harrow and roll it, to see if the Clover & Oats both, would not be benefitted thereby.
 


Thursday 18th. Thermometer at 58 in the Morning—65 at Noon and 60 at Night.
Wind at So. West with Showery Clouds around us all day; about 7 Oclock it began to rain, and continued to do so powerfully, for 20 or 30 Minits when it cleared again.
Rid to all the Plantations between breakfast & dinner. At the Ferry I found my people had finished planting corn in the common way yesterday & were preparing the small piece near the Fish House to plant with the drill (or Barrel); in which they were

also beginning to plant Irish Potatoes. This piece contains a few rod over two Acres. At Dogue run, finding they would be late planting & replanting Corn (for that which was first planted with the drill plow had either come up very badly, or had been destroyed by Birds) I directed, after the Cut (round Barrys houses) in which they were planting, was finished, to run a single furrow in the remainder of the other each way, and to plant it in that manner, hoeing the ground well where the Corn was dropped. Perceived the Irish Potatoes to be coming up at this Plantation. At Muddy hole they finished planting corn about 10 Oclock. At this place I tried a 3 hoed harrow which I had just made, with a single horse. Upon the whole it answered very well. The draft seemed rather hard for one horse but the late rains had made the ground heavier than usual. Ordered my Overseer at this place to take into the Barn & thresh out, the only stack of Wheat remaining at the Plantation and to carry the grain to the Mill. In the Neck every other Pea Row had been planted with the barrel, dropping the Peas at 18 Inches a part in the rows; and five othr. rows (intermediate) on the South, were planted at 6 Inches asunder in the Rows but finding this would take more Seed than I cd. Spare I discontinued sowing more in this manner and return to the 18 Inch distance agn.
A Mr. Thos. Moody came here in the afternoon and paid me some money in discharge of his fathers Bond to Colo. Thos. Colvils Estate to which I am an Exr.
John Knowles came here to work at £5 pr. month and a pint of Rum pr. day.


   
   Thomas Moody was making a payment for a parcel of land bought in 1768 by his father, Benjamin Moody, from the estate of Thomas Colvill. The elder Moody, who protested the executor’s survey, had never made payment and thus never received a title. In 1779 Moody sold the land and went to court to force a settlement in the current inflated currency and to gain his title. Under an agreement finally reached in Nov. 1781, the payment today was the first of five payments to be made over the next three years (Washington’s reply to bill of complaint executed against him by Benjamin Moody, 22 Aug. 1780, NjMoHP; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 135).



 


Friday 19th. Thermometer at 55 in the Morning—65 at Noon and 60 at Night.
Wind at No. West in the Morning and indeed through the day—the forepart of which was cool—the Middle and latter part moderate—the whole pleasant.
Rid to Muddy hole, Dogue Run, & Neck Plantations; the harrow plow was stopped at the first, by the Rain which fell yesterday

and which had made the grd. too wet, & too heavy to use it in. At the latter, they would have finished drilling the Corn, and planting the Potatoes (the doing of which begun yesterday) but for the Rain which had fallen in the afternoon. It was done however early this morning; and the other spot, in which the Siberian Wht. had been Sowed, was set out; to get it in order for corn. To Dogue run I sent the remains of the Barley about half a peck to be pricked in where missing in the rows (beginning next the wheat) at the distance of eight Inches.
Mr. Porter & Doctr. Craik Junr. came down the River in a Ship bd. to France. Landed & dined here & returned to Alexandria in the afternoon.

   
   
   Thomas Porter and Dr. James Craik, Jr., came to Mount Vernon aboard Joseph Atkins’s ship Hope (see 7 May 1786).



 


Saturday 20th. Thermometer at 56 in the Morning—60 at Noon and 59 at Night. Morning clear with the Wind at South West. About 8 oclock it began to thicken to the westward which increased with distant thunder. By ten o clock it was quite overcast and began to rain moderately & continued to do so without wind for more than two hours when it ceased & the Sun came out but was more [or] less cloudy all the Afternoon, and cool, the wind having shifted to the South East and got fresher.
Rid to Muddy hole and the Neck. The ground at the first having got drier, the harrow plow was again set to work in the drilled ground. Finished planting (yesterday evening) corn in the Neck with the Barrel plow and set about sowing pease there again.
Finished planting with corn the cut at Dogue Run, which includes the Houses that were Barrys and began in that nearest the Overseers House.
Having received from Holt of Williamsburg through the hands of Mr. Dandridge, about 6 gills of the Eastern shore Peas (or as he calls them beans) so celebrated for fertilizing Land I began, & before the rain fell, planted 3 Rows in the inclosure below the Stables adjoining the row of yellow clover, & in a line with the Cape Wheat, being a continuation of those rows (2 feet apart). The Seeds were placed a foot asunder in the rows.


   
   William Holt (d. 1791), an influential citizen of Williamsburg, was a Presbyterian who joined with Rev. John J. Smith of Long Island, N.Y., in establishing a settlement in New Kent County, Va., where they had a forge and mills. GW had several business transactions with Holt at this time.



   
   eastern shore peas: Later in his diaries, and in his correspondence, GW will call this crop the wild bean or the Maggity Bay pea. It was widely

called the Magothy Bay or Eastern Shore bean, and farmers had high hopes for it as a fallow crop for soil replenishment. GW paid a large price for a small quantity of seed, had little luck with it, and later reported that it was simply a variety of Cassia chamaecrista, the partridge pea which grew wild on his Mount Vernon farms. Its fame persisted, however; calling it the Magadaba bean, the Farmers’ Register, 1 (1833–34), 285, described it as an annual with black pods, very durable in hot weather.



 


Sunday 21st. Thermometer at 60 in the Morng.—70 at Noon and 66 at Night.
A good deal, and heavy rain fell in the Night; with thunder & lightning; day warm, with sun shine & clouds alternately. Calm in the forenoon, & wind at East in the afternoon with thunder and great appearances of rain a little only of which fell.
 


Monday 22d. Thermometer at 64 in the Morning—60 at Noon and 60 at Night.
Wind Easterly, and very cloudy, with drops of Rain now and then.
Rid to Muddy hole, Dogue Run & Ferry Plantations—replanting Corn at the first. Begun to day, & not on Saturday as I have noted, to plant Corn in the cut next the Overseers house at Dogue run—where by a mistake of the Overseer, they had begun, and had planted Barley in the rows of Siberian Wheat and had done  of them before I got there. Stopped and set them to replanting the missing parts of the Barley rows. Finished drilling the Corn at the Ferry Plantation.
Planted 10 more rows of the Eastern shore Peas, along side of those which were put in on Saturday last and all that section with them in my Botanical garden which had the Guinea grass last year—except the 2 Rows which had been before planted on the 3d. Instt. with everlasting Peas.
Seperated my rams from the Ewes at the home house and ordered the same to be done at the Plantations.
Began to take up the pavement of the Piaza.
 


Tuesday 23d. Thermometer at 60 in the Morng.—60 at Noon and 58 at Night.
Misting in the Morning and very cloudy & cold all day with the Wind at No. Et.
Rid to Muddy hole and Neck Plantations. Ordered the grd. allotted for Cabbages, to be prepared at both places; and plants to be taken from my garden to set it with. This preparation consisted of another listing (or plowing with three furrows) of the

ground which had been before listed; leaving an intermediate row at each place for Turnips, to try which would yield most, & be most profitable—replanting the common Corn which had been drilled at Muddy hole. Finished planting Peas with the Barrel in the Neck on Saturday last and listing the Corn ground at the same place this day for planting in the common way.
Began yesterday, with the Ferry people, to list the New ground in front of the House for Corn—with Hoes.
And this day began to lay the Flags in my Piaza—Cornelius and Tom Davis assisting.


   
   allotted for cabbages: Brassica capitata, cabbage, grown as a soil conditioner and livestock feed. GW called one variety “Drumhead & Cattle Cabbage” when writing to Anthony Whitting, 25 Nov. 1792 (DLC:GW). George Lee wrote GW, “I have sent you a small quantity of the great longsided scots cabbage seed” (28 April 1787, DLC:GW).



 


Wednesday 24. Thermometer at 56 in the Morng.—56 at Noon and 58 at Night.
Still drizling and cloudy, all day, with the Wind at No. East.
At home all day. About 11 Oclock Doctr. Stuart and Mr. Lund Washington came in, dined, & returned afterwards and in the afternoon Colo. Robt. Stith arrived (from Alexandria) and stayed all night.
Planted yesterday evening at Muddy hole about 1300 Cabbage plants and this morning finished the ground allotted for them at that place—to do which, took in all, abt.  Plants.
Also planted this day, in the Neck, two compleat rows of the Cabbages and the other two rows from the river fence up to the bushy pond by the other fence running Westerly and sent plants over this evening to compleat them in the Morning.


   
   Col. Robert Stith, of Chotank, was the son of Buckner Stith (1722–1791), of Brunswick County, and thus a nephew of Buckner’s brother John of Chotank, whom GW had visited on 3 Sept. 1768. He married Mary Townsend Washington, daughter of GW’s cousin and boyhood companion Lawrence Washington of Chotank.



 


Thursday 25th. Thermometer at 59 in the Morning—58 at Noon and 58 at Night.
Drizling in the Morning, after which, about 9 Oclock, it began to rain, and continued to do so, moderately all day. At Night, and in the Night, it rained a good deal—Wind at No. Et.
At home all day. Colo. Stith set off after breakfast, but turned back when it began to rain, and stayed all day & Night.

Finished planting Cabbages in the Neck; and transplanted Carrots from my garden, to two of the Rows at Muddy hole, which had been sowed, or rather planted, with seed which was either put in too deep, or never vegitated. One of these rows had dung in the furrow, and the other not.
Put a Coller on a large Bull in order to break him to the draft. At first he was sulky & restive but came to by degrees.
 


Friday 26th. Thermometer at 58 in the Morning—60 at Noon and 60 at Night.
Raining with little or no intermission through the day—a great deal having also fallen in the Night—Wind still at No. East.
Sent 50 Barrels of Superfine flour by the sloop Tryal Peter Kirwin to Thos. Newton junr. Esqr. to be disposed of on my Acct.

  
   
   Half of this flour was shipped uninspected because Capt. Peter Kerwin, “calling unexpectedly, and being in a hurry, would not allow time to get the Inspectors from Alexandria” (GW to Thomas Newton, Jr., 26 May 1786, DLC:GW).



 


Saturday 27th. Thermometer at 62 in the Morng.—66 at Noon and 68 at Night.
Wind Easterly all day—raining in the morning, clear about Noon with Clouds, mists, and Sunshine afterwards, alternately.
Rid about 11 Oclock to visit the Plantations at Muddy hole and Dogue run. At the latter & in the Neck, the rain which had fallen in such quantities since Wednesday last had stopped their planting of Corn and left a little ground at each of those places unfinished.
Colo. Stith crossed the river after dinner on his return home.
Finished laying 28 courses of the pavement in the Piaza—Weather very unfavourable for it.
 


Sunday 28th. Thermometer at 66 in the Morning—66 at Noon and 68 at Night.
The forenoon very rainy with high Wind from the No. Et. About Noon it ceased raining. The Wind moderated and veered round to the Southward and then died away.
The continual, and excessive rains, has so surcharged the Earth with Water, that abt. 40 feet of my sunk wall, near the Ice house fell down and the greater part of my cape Wheat lodged.
 


Monday 29th. Thermometer at 68 in the Morng.—72 at Noon and 70 at Night.
Thunder, Lightning, and a good deal of rain last Night with

mists & rain till nine Oclk. this Morning and Wind fresh from the Eastward most part of the day.
   
   About 9 Oclock, Mr. Tobias Lear, who had been previously engaged on a salary of 200 dollars, to live with me as a private Secretary & precepter for Washington Custis a year came here from New Hampshire, at which place his friends reside.
Rid to the Plantations at Dogue Run & Muddy hole passing by the New ground where my ferry and Muddy [hole] people were Hoeing for Corn.
Found my Mill race broke in 3 or 4 places and nearly half my Tumbling dams at the head of it, carried away by the fresh, occasioned by the immoderate rains, which had fallen and my Corn field both here & at Muddy hole in all the low places, and in the furrows covered with water. At both they were plowing, at the first to plant corn, and at the latter breaking up, but the water in many places followed the plows & it is to be feared that more hurt than good would result from the measure but the backwardness of Corn planting in one instance and rapid growth of grass in both Scarcely left a choice.
On my Return found Colo. Mead here.
Found, when I was at Dogue Run that Richard Burnet and wife had been living in the House formerly Barrys, since Wednesdy. last.
Agreed this day with James Bloxham, who arrived here the [21st] of April from England, to live with and superintend my farming business upon the terms mentioned in a specific agreement in writing.



   
   Benjamin Lincoln recommended Tobias Lear (1762–1816), a Harvard graduate from New Hampshire, to GW for the position of secretary and tutor, describing him as having the “character of a Gentleman & a schoolar” (Lincoln to GW, 4 Jan. 1786, DLC:GW). Lear asked for $200 a year and GW agreed to it in April (GW to Lincoln, 10 April 1786, MH; Lear to GW, 7 May 1786, DLC:GW). What started as only a one-year appointment developed into a close association and an enduring friendship.



 


Tuesday 30th. Thermometer at  in the Morning— at Noon and  at Night.
Wind tho’ not much of it, was still at East. Morning Misty and threatning till dinner time after which it cleared.
Accompanied by Colo. Mead, I rid to muddy hole and Neck Plantations to shew him my experiments in the drill husbandry—with which he seemed to be pleased.
G. A. Washington went up to Alexandria on my business & did not return till the Evening.
 


Wednesday 31st. Thermometer at 68 in the Morning— at Noon—and 69 at Night.
Wind still at No. East, and the day heavy & lowering, without rain.
Colo. Mead left this after a very early Breakfast.
I rid to the Plantations at Muddy hole & Dogue run, by the New ground; and also went to the Mill.
At both places the Plows were at Work in ground much too wet. At the first, that is Muddy hole, they were breaking up ground, and at the other (Dogue Run) they were crossing for the purpose of planting Corn, which would be all in to day and in miserable order, as the ground was little other than Mortar, & hills obliged to be raised to keep the grain out of the Water.
My Mill People, and Cowper, were employed in Repairing the breaches made by the Rain and in preventing the Water of Piney Run going up the Race in to Dogue Run, at the Tumbling dam as it has done since the mishap to the latter.
